
	

113 HR 4169 IH: Stop Overdose Stat Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4169
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Edwards (for herself, Ms. Bass, Mr. Carson of Indiana, Mr. Cummings, Mr. Ellison, Mr. Keating, Ms. Lee of California, Mr. Lynch, Mr. Michaud, Mr. Rangel, Mr. Ryan of Ohio, Ms. Schwartz, Mr. Serrano, Ms. Shea-Porter, Mr. Tierney, Mr. Tonko, Ms. Wilson of Florida, Mr. Foster, and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prevent deaths occurring from drug overdoses.
	
	
		1.Short titleThis Act may be cited as the Stop Overdose Stat Act or the S.O.S. Act.
		2.FindingsThe Congress finds the following:
			(1)According to the Centers for Disease Control and Prevention (CDC), each day in the United States
			 more than 100 people die from a drug overdose. Among people 25 to 64 years
			 old, drug overdose caused more deaths than motor vehicle accidents.
			(2)The CDC reports that more than 38,000 people in the United States died from a drug overdose in 2010
			 alone. Seventy-eight percent of these deaths were due to unintentional
			 drug overdoses, and many could have been prevented.
			(3)Deaths resulting from unintentional drug overdoses increased more than 400 percent between 1980 and
			 1999, and more than doubled between 1999 and 2010.
			(4)Ninety-one percent of all unintentional poisoning deaths are due to drugs. Since 1999, in the
			 United States the population of Non-Hispanic Whites and the population of
			 American Indians and Alaska Natives have seen the highest rates of
			 unintentional drug poisoning deaths.
			(5)Opioid medications such as oxycodone and hydrocodone are involved in 55 percent of all
			 unintentional drug poisoning deaths.
			(6)Between 1999 and 2010, opioid medication overdose fatalities increased by more than 400 percent
			 among women and 265 percent among men.
			(7)Military veterans are at elevated risk of experiencing a drug overdose. Vietnam, Iraq, and
			 Afghanistan veterans with combat injuries, post­trau­mat­ic stress
			 disorder
			 (PTSD), and other co-occurring mental health diagnoses are at elevated
			 risk of fatal drug overdose from opioid medications.
			(8)Rural and suburban regions are disproportionately affected by opioid medication overdoses. Urban
			 centers also continue to struggle with overdose, which is the leading
			 cause of death among homeless adults.
			(9)In the year 2009 alone, estimated lost productivity and direct medical costs from opioid medication
			 poisonings exceeded $20,000,000,000.
			(10)Both fatal and nonfatal overdoses place a heavy burden on public health and public safety
			 resources, yet there is no coordinated cross-Federal agency response to
			 prevent overdose fatalities.
			(11)Naloxone is a medication that rapidly reverses overdose from heroin and opioid medications.
			(12)In 2012, the Food and Drug Administration (FDA) held a public workshop in collaboration with the
			 National Institute on Drug Abuse (NIDA) and the CDC, and with
			 participation from the Substance Abuse and Mental Health Services
			 Administration (SAMHSA) and the Office of National Drug Control Policy
			 (ONDCP), to discuss making naloxone more widely available outside of
			 conventional medical settings to reduce the incidence of opioid overdose
			 fatalities.
			(13)Lawmakers in California, Colorado, Connecticut, Illinois, Kentucky, Massachusetts, Maryland, New
			 Jersey, New Mexico, New York, North Carolina, Oregon, Rhode Island,
			 Vermont, Virginia, Washington, and the District of Columbia have removed
			 legal impediments to increasing naloxone prescription and its use by
			 bystanders who are in a position to respond to an overdose.
			(14)Health practitioners are often not fully aware of overdose symptoms and prevention methods,
			 impacting their ability to adequately inform patients and caregivers on
			 how to recognize symptoms, respond effectively by seeking emergency
			 assistance, and provide naloxone and other first aid in order to save a
			 life.
			(15)The American Medical Association (AMA), the Nation’s largest physician organization, supports
			 further implementation of community-based programs that offer naloxone and
			 other opioid overdose prevention services.
			(16)Community-based overdose prevention programs have successfully prevented deaths from opioid
			 overdoses by making rescue trainings and naloxone available to first
			 responders, parents, and other bystanders who may encounter an overdose.
			 Over 50,000 potential bystanders have been trained by overdose prevention
			 programs in the United States. A CDC report credits overdose prevention
			 programs with saving more than 10,000 lives since 1996.
			(17)At least 188 local overdose prevention programs are operating in the United States, including in
			 major cities such as Baltimore, Chicago, Los Angeles, New York City,
			 Boston, San Francisco, and Philadelphia, and statewide in New Mexico,
			 Massachusetts, and New York. Between 2006 and 2009, overdose prevention
			 programs facilitated by the Massachusetts Department of Public Health
			 trained nearly 3,000 people who reported more than 300 rescues. Since
			 2004, a program administered by the Baltimore City Health Department has
			 trained more than 3,000 people who reported more than 220 rescues. Project
			 Lazarus, an overdose prevention program in Wilkes County, North Carolina,
			 reduced overdose deaths 69 percent between 2009 and 2011.
			(18)The ONDCP supports equipping first responders to help reverse overdoses. Police officers on patrol
			 in Quincy, Massachusetts, have conducted 170 overdose rescues with
			 naloxone since 2010. The police department has reported a 95-percent
			 success rate with overdose rescue attempts by police officers. In Suffolk
			 County, New York, police officers have saved more than 50 lives with
			 naloxone.
			(19)Research shows that the cost per year of life gained by making naloxone available to reverse
			 overdoses is within the range of what Americans usually pay for health
			 treatments.
			(20)Overdose prevention programs are needed in correctional facilities, addiction treatment programs,
			 and other places where people are at higher risk of overdosing after a
			 period of abstinence.
			(21)People affected by drug overdose gather each year in communities nationwide on August 31st for
			 Overdose Awareness Day to mourn and pay tribute to loved ones and raise
			 awareness about overdose risk and prevention.
			3.Overdose prevention grant program
			(a)Program authorizedThe Secretary, acting through the Director of the CDC, shall award grants or cooperative agreements
			 to eligible entities to enable the eligible entities to reduce deaths
			 occurring from overdoses of drugs.
			(b)Application
				(1)In generalAn eligible entity desiring a grant or cooperative agreement under this section shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
				(2)ContentsAn application under paragraph (1) shall include—
					(A)a description of the activities to be funded through the grant or cooperative agreement; and
					(B)a demonstration that the eligible entity has the capacity to carry out such activities.
					(c)PriorityIn awarding grants and cooperative agreements under subsection (a), the Secretary shall give
			 priority to eligible entities that—
				(1)are a public health agency or community-based organization; and
				(2)have expertise in preventing deaths occurring from overdoses of drugs in populations at high risk
			 of such deaths.
				(d)Eligible activities
				(1)Required activityAs a condition on receipt of a grant or cooperative agreement under this section, an eligible
			 entity shall agree to use the grant or cooperative agreement to purchase
			 and distribute the drug naloxone.
				(2)Additional activitiesIn addition to the activity described in paragraph (1), an eligible entity shall use a grant or
			 cooperative agreement under this section to carry out one or more of the
			 following activities:
					(A)Educating prescribers and pharmacists about overdose prevention and naloxone prescription.
					(B)Training first responders, other individuals in a position to respond to an overdose, and law
			 enforcement and corrections officials on the effective response to
			 individuals who have overdosed on drugs. Training pursuant to this
			 subparagraph may include any activity that is educational, instructional,
			 or consultative in nature, and may include volunteer trainings, awareness
			 building exercises, outreach to individuals who are at-risk of a drug
			 overdose, and distribution of educational materials.
					(C)Implementing and enhancing programs to provide overdose prevention, recognition, treatment, and
			 response to individuals in need of such services.
					(D)Expanding activities described in paragraph (1).
					(E)Expanding activities described in subparagraph (A) or (B).
					(e)Coordinating center
				(1)EstablishmentThe Secretary shall establish and provide for the operation of a coordinating center responsible
			 for—
					(A)collecting, compiling, and disseminating data on the programs and activities under this section;
					(B)evaluating such data and, based on such evaluation, developing best practices for preventing deaths
			 occurring from drug overdoses; and
					(C)making such best practices specific to the type of community involved.
					(2)Reports to centerAs a condition on receipt of a grant or cooperative agreement under this section, an eligible
			 entity shall agree to prepare and submit, not later than 90 days after the
			 end of the grant or cooperative agreement period, a report to such
			 coordinating center and the Secretary describing the results of the
			 activities supported through the grant or cooperative agreement.
				(f)Matching funds
				(1)In generalAs a condition on receipt of a grant or cooperative agreement under this section, an eligible
			 entity shall agree that, with respect to the costs to be incurred by the
			 eligible entity in carrying out the activities for which the grant or
			 cooperative agreement is awarded, the eligible entity will make available
			 non-Federal contributions in an amount equal to not less than 50 percent
			 of the Federal funds provided through the grant or cooperative agreement.
				(2)Satisfying matching requirementThe non-Federal contributions required under paragraph (1) may be—
					(A)in cash or in-kind, including services, fairly evaluated; and
					(B)from—
						(i)any private source; or
						(ii)a State, tribal, or local agency.
						(3)WaiverThe Secretary may waive or reduce the non-Federal contribution required by paragraph (1) if the
			 eligible entity involved demonstrates that the eligible entity cannot meet
			 the contribution requirement due to financial hardship.
				(g)DurationThe period of a grant or cooperative agreement under this section shall be 4 years.
			(h)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to carry out this section for each of the
			 fiscal years 2014 through 2018.
			4.Surveillance capacity building
			(a)Program authorizedThe Secretary, acting through the Director of the CDC, shall award grants or cooperative agreements
			 to State, local, or tribal governments, or the National Poison Data System
			 working in conjunction with State, local, or tribal governments, to
			 improve fatal and nonfatal drug overdose surveillance and reporting
			 capabilities, including the following:
				(1)Providing training to improve identification of drug overdose as the cause of death by coroners and
			 medical examiners.
				(2)Establishing, in cooperation with the National Poison Data System, coroners, and medical examiners,
			 a comprehensive national program for surveillance of, and reporting to an
			 electronic database on, drug overdose deaths in the United States.
				(3)Establishing, in cooperation with the National Poison Data System, a comprehensive national program
			 for surveillance of, and reporting to an electronic database on, fatal and
			 nonfatal drug overdose occurrences, including epidemiological and
			 toxicologic analysis and trends.
				(b)Application
				(1)In generalA State, local, or tribal government or the National Poison Data System desiring a grant or
			 cooperative agreement under this section shall submit to the Secretary an
			 application at such time, in such manner, and containing such information
			 as the Secretary may require.
				(2)ContentsThe application described in paragraph (1) shall include—
					(A)a description of the activities to be funded through the grant or cooperative agreement; and
					(B)a demonstration that the State, local, or tribal government or the National Poison Data System has
			 the capacity to carry out such activities.
					(c)ReportAs a condition on receipt of a grant or cooperative agreement under this section, a State, local,
			 or tribal government or the National Poison Data System shall agree to
			 prepare and submit, not later than 90 days after the end of the grant or
			 cooperative agreement period, a report to the Secretary describing the
			 results of the activities supported through the grant or cooperative
			 agreement.
			(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal
			 years 2014 through 2018.
			5.Reducing overdose deathsPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended by
			 inserting after section 393D (42 U.S.C. 280b–1f) the following:
			
				393F.Reducing overdose deaths
					(a)Prevention of drug overdoseNot later than 180 days after the date of the enactment of this section, the Secretary, in
			 consultation with a task force comprised of stakeholders, shall develop a
			 plan to reduce the number of deaths occurring from overdoses of drugs and
			 shall submit the plan to Congress. The plan shall include—
						(1)a plan for implementation of a public health campaign to educate prescribers and the public about
			 overdose prevention and naloxone prescription;
						(2)recommendations for improving and expanding overdose prevention programming; and
						(3)recommendations for such legislative or administrative action as the Secretary considers
			 appropriate.
						(b)Task force representation
						(1)Required membersThe task force referred to in subsection (a) shall include at least one representative of each of
			 the following:
							(A)Individuals directly impacted by drug overdose.
							(B)Direct service providers who engage individuals at risk of a drug overdose.
							(C)Drug overdose prevention advocates.
							(D)The NIDA.
							(E)The Center for Substance Abuse Treatment.
							(F)The CDC.
							(G)The Health Resources and Services Administration.
							(H)The Food and Drug Administration.
							(I)The Office of National Drug Control Policy.
							(J)The American Medical Association.
							(K)The American Association of Poison Control Centers.
							(L)The Bureau of Prisons.
							(M)The Centers for Medicare & Medicaid Services.
							(N)The Department of Justice.
							(2)Additional membersIn addition to the representatives required by paragraph (1), the task force referred to in
			 subsection (a) may include other representatives of individuals or
			 entities with expertise relating to drug overdoses..
		6.Overdose prevention research
			(a)Overdose researchThe Director of the NIDA shall prioritize and conduct or support research on drug overdose and
			 overdose prevention. The primary aims of this research shall include—
				(1)examination of circumstances that contribute to drug overdose and identification of drugs
			 associated with fatal overdose;
				(2)evaluation of existing overdose prevention methods;
				(3)pilot programs or research trials on new overdose prevention strategies or programs that have not
			 been studied in the United States;
				(4)scientific research concerning the effectiveness of overdose prevention programs, including how to
			 effectively implement and sustain such programs; and
				(5)comparative effectiveness research on overdose prevention programs.
				(b)Formulations of naloxoneThe Director of the NIDA shall support research on the development of formulations of naloxone and
			 dosage delivery devices specifically intended to be used by lay persons or
			 first responders for the prehospital treatment of unintentional drug
			 overdose.
			(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal
			 years 2014 through 2018.
			7.Offset of costs and personnelNotwithstanding any other provision of law, the Secretary shall—
			(1)eliminate such initiatives, positions, and programs as the Secretary deems necessary to ensure any
			 and all costs incurred to carry out the provisions of this Act, and the
			 amendments made by this Act, are entirely offset;
			(2)ensure no net increase in personnel are added to carry out the provisions of this Act, with any new
			 full- or part-time employees or equivalents offset by eliminating an
			 equivalent number of existing staff;
			(3)not later than 60 days after the date of the enactment of this Act, report to the Congress on the
			 actions taken to ensure compliance with paragraphs (1) and (2), including
			 the specific initiatives, positions, and programs that have been
			 eliminated to ensure that the costs of carrying out this Act will be
			 offset; and
			(4)not implement any other provision of this Act (other than paragraphs (1), (2), and (3)) or any
			 amendment made by this Act until the Secretary has certified that the
			 actions specified in paragraphs (1), (2), and (3) have been completed.
			8.DefinitionsIn this Act:
			(1)CDCThe term CDC means the Centers for Disease Control and Prevention.
			(2)DrugThe term drug—
				(A)means a drug (as that term is defined in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321)); and
				(B)includes any controlled substance (as that term is defined in section 102 of the Controlled
			 Substances Act (21 U.S.C. 802)).
				(3)Eligible entityThe term eligible entity means an entity that is a State, local, or tribal government, a correctional institution, a law
			 enforcement agency, a community agency, a professional organization in the
			 field of poison control and surveillance, or a private nonprofit
			 organization.
			(4)National poison data systemThe term National Poison Data System means the system operated by the American Association of Poison Control Centers, in partnership
			 with the CDC, for real-time local, State, and national electronic
			 reporting, and the corresponding database network.
			(5)NIDAThe term NIDA means the National Institute on Drug Abuse.
			(6)ONDCPThe term ONDCP means the Office of National Drug Control Policy.
			(7)SecretaryThe term Secretary means the Secretary of Health and Human Services.
			(8)StateThe term State means any of the several States, the District of Columbia, Puerto Rico, the Northern Mariana
			 Islands, the United States Virgin Islands, Guam, American Samoa, and any
			 other territory or possession of the United States.
			
